DETAILED ACTION
This Office Action is in response to communications filed 5/2/2022.
A Requirement for Restriction/Election was mailed 3/3/2022.
Applicant has elected Group I, claims 1-16 and 20, without traverse.
Applicant has canceled claims 17-19.
Claims 1-16 and 20 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 1 recites: Retrieving… by an affiliate… an odds feed from a back-end transactional component of a sports betting operator in order to show an odds module…; receiving… user data… of the affiliate…, the user data comprising user consent data and credentials of a user; sending… the user data to the back-end… to offload data… of the user data to the back-end…; generating… a user account according to user interaction with… the affiliate…; sending… by the affiliate…, account data of the generated user account to the back-end… to offload data… of the account data to the back-end…; generating…, a bet according to user interaction with an… wallet and the… affiliate…; and sending… by the affiliate… , the bet to the back-end… to offload data… of the bet to the back-end… . This is considered to be an abstract idea, as explained below.  
Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” such as in the form of advertising, marketing, sales activities, business relations, and following rules and instructions. The claimed invention is performing the steps of “retrieving” data, “receiving” data, “sending” data, “generating” data, “sending” data, “generating” data, and “sending” data.  This is just reciting performing basic data-related functionality such as the gathering of data, processing of data, and transmission of data. This sort of basic data manipulation is essentially “database-like” functionality.  For instance, the steps of the claimed invention could all be implemented and performed by, at most, any widely available generic database software (such as Access, SQL, Oracle, etc.), using nothing more than generic computers performing generic computer database functions.  For instance, any common and mainstream database using typical generic database functions could perform the steps of the invention as claimed, which is just the basic transmission and manipulation of data. 
 In addition, under the broadest reasonable interpretation, the limitations of the claims are also directed to a “mental process,” because the concept of the claimed invention can be performed mentally by a human in the mind or by pen and paper.  The claimed invention recites performing the steps of “retrieving” data, “receiving” data, “sending” data, “generating” data, “sending” data, “generating” data, and “sending” data. These steps just recite the basic processing and transmission of data, and as indicated above, are typical “database-like” functions.  A human without the use of computer technology can perform “database-like” functions such as those claimed in the steps of the invention.  For example, a human can mentally perform the steps of retrieving data, receiving data, sending data, generating data, sending data, generating data, and sending data by using the mind or by pen and paper, for instance by utilizing a card-file or ledger system.  Essentially, the basic functions of gathering data, manipulating data, and transmission of data are things that humans are able to perform. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore, the claimed invention is considered to fall within the groupings of both: 1) “certain methods of organizing human activity” as the claim limitations involve advertising, marketing activities, as well as the following of rules and/or instructions; and 2) “mental processes” as the claim limitations involve steps that may be performed by a human in the mind or by pen and paper. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a “computer network” which is just a generic network; a “web browser,” an affiliate “application,” and “odds module” which is just generically reciting software; a back-end “transactional component” which is a generic computer component; a “graphical user interface” a generic GUI; “data processing” which is just data; and an “electronic wallet” which is just generically reciting an electronic wallet.  There are no other elements/limitations considered to be an additional element in independent 1.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps merely recite receiving data, generating data, and sending  (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to dependent claims 2-16, the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above.  The dependent claims recite the “additional elements” of: a “view controller”; an “odds feed”; a “computing device”; a “local area network”; a “wide area network”; a “website” a “link” in an “iframe” of the “website”; a “native application” and a “webview” of the application.  These additional elements, similar to those discussed under claim 1 above, are just generically reciting computer components and software.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application.
Independent Claim 1, and dependent claims 2-16, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).
Claims 20 is rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-16 above. The medium of independent claim 20 recites “A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor of computing device, performs a method, the method comprising…".  It is clear that claim 20 is just the medium embodiment of the method of claim 1 and nothing significantly more.  The medium at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 20, other than those discussed under claim 1 above.
Independent claim 20 is therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.



Double Patenting
Claims 1-16 and 20 of this application is patentably indistinct from claims 1-16 and 20 of Application No. 16/728,035. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 and 20 of co-pending Application No. 16/728,035 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this Application those of the co-pending reference application are nearly identical.  In fact, the degree of similarity between the claims is such that the double patenting is nearly considered to be statutory (but for slight differences in the scope of the claims).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

For reference, the following is a matching of independent claims 1 of this Application and the co-pending reference application:
16/728,010
16/728,035
A method comprising: 

retrieving over a computer network via a web browser, by an affiliate application of an affiliate, an odds feed from a back-end transactional component of a sports betting operator in order to show an odds module in a graphical user interface (GUI) of the affiliate application displayed via the web browser; 

receiving, by the affiliate application, user data via the GUI of the affiliate application, the user data comprising user consent data and credentials of a user;

 sending over the computer network via the web browser, by the affiliate application, the user data to the back-end transactional component to offload data processing of the user data to the back-end transactional component; 

generating, by the affiliate application, a user account according to user interaction with the GUI of the affiliate application; 

sending over the computer network via the web browser, by the affiliate application, account data of the generated user account to the back-end transactional component to offload data processing of the account data to the back-end transactional component; 

generating, by the affiliate application, a bet according to user interaction with an electronic wallet and the GUI of the affiliate application; and 

sending over the computer network via the web browser, by the affiliate application, the bet to the back-end transactional component to offload data processing of the bet to the back-end transactional component.
A method, comprising: 

retrieving over a computer network via a web browser, by an aggregator application of a sports betting affiliate, a plurality of odds feeds from a plurality of back-end transactional components of a plurality of sports betting operators in order to show a merged odds module in a graphical user interface (GUI) of the aggregator application; 

receiving, by the aggregator application, user data via the GUI of the aggregator application, the user data comprising user consent data and credentials of a user; 

sending over the computer network via the web browser, by the aggregator application, the user data to the plurality of back-end transactional components to offload data processing of the user data to the plurality of back-end transactional components; 

generating, by the aggregator application, a user account according to user interaction with the GUI of the aggregator application; 

sending over the computer network via the web browser, by the aggregator application, account data of the generated user account to the plurality of back-end transactional components to offload data processing of the account data to the plurality of back- end transactional components; 

generating, by the aggregator application, a plurality of bets according to user interaction with an electronic wallet and the GUI of the aggregator application; and 

sending over the computer network via the web browser, by the aggregator application, the plurality of bets to the plurality of back-end transactional components to offload data processing of the plurality of bets to the plurality of back-end transactional components.













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HUFNAGL-ABRAHAM			2020/0265684
Arezina					2009/0131146
Hopkins, III;				7,857,207
Warner					2015/0339654
Warner					2016/0027252


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD G REINHARDT/Examiner, Art Unit 3682